IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1808
                               Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT DARNELL LUCKETT, III,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, Peter B. Newell,

District Associate Judge.



       Robert Luckett appeals the denial of his motion to suppress evidence.

AFFIRMED.



       William P. Baresel of Walk, Prichard, Baresel & Murphy, PC, Charles City,

for appellant.

       Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee State.



       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Police officers saw Robert Luckett make a turn in his vehicle without using

a turn signal. After following Luckett and eventually stopping his vehicle, the

officers smelled a strong odor of marijuana coming from the vehicle. Based on the

odor of marijuana, the officers searched the vehicle and found a large amount of

marijuana in the trunk. The State charged Luckett with possession with intent to

deliver marijuana and failure to affix a drug-tax stamp.           See Iowa Code

§§ 124.401(1)(d) (making it a class “D” felony to possess marijuana with intent to

deliver it), 453B.12 (making it a class “D” felony to possess forty-two and one-half

grams or more of marijuana without affixing an appropriate tax stamp) (2018).

       Luckett moved to suppress all evidence obtained from the stop of his vehicle

and the following search of it. He argued that the testimony regarding his failure

to use his turn signal is unreliable and, without evidence of a traffic violation, the

stop of his vehicle was unlawful.1 He also argued that hemp and marijuana have

the same smell and, because he claims hemp is legal to possess under federal

law, the smell of marijuana can no longer serve as a basis for probable cause to

justify a search of his vehicle. The district court denied his motion. The parties

stipulated to a trial on the minutes, following which the district court found Luckett




1 At the suppression hearing, the officers gave two reasons for the stop of Luckett’s
vehicle. The first was the allegation that Luckett failed to use his turn signal. The
second was the allegation that the officers could smell marijuana while following
at a distance behind Luckett’s vehicle. Luckett challenged both bases for the stop
at the district court and does the same here. As we find the turn-signal basis
dispositive, we need not and do not address the smell of marijuana as a basis for
the stop.
                                         3


guilty of both charges. He was adjudicated guilty of the offenses and sentenced.

Luckett appeals, challenging the suppression ruling.

       “When a defendant challenges a district court’s denial of a motion to

suppress based upon the deprivation of a state or federal constitutional right, our

standard of review is de novo.” State v. Hague, 973 N.W.2d 453, 458 (Iowa 2022)

(quoting State v. Brown, 930 N.W.2d 840, 844 (Iowa 2019)). This means “[w]e

review the entire record to independently evaluate the totality of the circumstances

and examine each case ‘in light of its unique circumstances.’” Id. (quoting Brown,

930 N.W.2d at 844). “We give considerable deference to the trial court’s findings

regarding the credibility of the witnesses, but we are not bound by them.” State v.

Tague, 676 N.W.2d 197, 201 (Iowa 2004).

       Luckett contends his state and federal constitutional rights to be free from

an unreasonable seizure and search were violated.         See State v. Tyler, 830

N.W.2d 288, 291 (Iowa 2013) (“Both the Fourth Amendment to the United States

Constitution and article I, section 8 of the Iowa Constitution prohibit unreasonable

searches and seizures by the government.”). However, he does not argue for a

different interpretation under the Iowa Constitution, so we generally apply the

substantive federal standards. See id.

       We start with Luckett’s challenge to the stop. A traffic stop is a seizure, so

it must be supported by probable cause or reasonable suspicion in order to be

lawful. Id. at 292. An officer who observes a traffic offense—however minor—has

probable cause to stop the vehicle’s driver. State v. Harrison, 846 N.W.2d 362,

365 (Iowa 2014). In this case, the traffic offense at issue is a violation of Iowa
                                          4


Code section 321.314, which prohibits making a turn without “giving an appropriate

signal in the manner” described in sections 321.315 through .318.

       Luckett does not challenge the legal principle that an officer may conduct a

traffic stop after observing a traffic violation. He also does not challenge the notion

that a violation of section 321.314 occurred if he did not use his turn signal before

making a turn. Instead, he challenges the district court’s factual finding that he did

not use his turn signal. He contends the officers’ testimony that he did not use his

turn signal lacks credibility. He bases this contention on the fact that the alleged

failure to use a turn signal is not captured on the dash camera video of the stop,

as the alleged failure to use his turn signal occurred before the video recording

began capturing the events. Luckett also points to the fact that, in subsequent

turns that were captured on the video recording, he used his turn signal.

       On our de novo review, we reject Luckett’s challenge to the stop. He made

the same arguments to the district court, but the district court rejected them,

expressly finding the officers’ testimony about Luckett’s failure to use a turn signal

to be credible. We give this credibility finding “considerable deference,” as the

district court is in a better position than us to assess credibility of witnesses

because it has the opportunity to observe the witnesses while we don’t. See

Tague, 676 N.W.2d at 201.          After giving the district court’s factual finding

considerable deference, coupled with the fact that there was no competing

evidence, we find that Luckett failed to use his turn signal in making a turn, so there

was probable cause to believe a violation of Iowa Code section 321.314 occurred.

The fact that Luckett used his turn signal when making subsequent turns while

being followed by the officers does not change our conclusion, as “[i]t is hardly
                                          5


surprising that the appearance of a marked police car would inspire more careful

driving for a time.” See Navarette v. California, 572 U.S. 393, 403 (2014). In short,

there was probable cause to stop Luckett for committing a traffic violation, so the

stop was lawful.

         In addition to challenging the stop, Luckett also challenges the subsequent

search of his vehicle.     The State justifies the search based on the smell of

marijuana the officers detected after the stop. An officer’s detection of the smell

of marijuana coming from a vehicle establishes probable cause to search the

vehicle. See State v. Watts, 801 N.W.2d 845, 854 (Iowa 2011) (finding the smell

of marijuana coming from an apartment provided probable cause to obtain a

warrant to search the apartment); State v. Eubanks, 355 N.W.2d 57, 59 (Iowa

1984).     Luckett contends that the smell of marijuana no longer establishes

probable cause for a vehicle search because the federal government legalized

possession of hemp with 2018 legislation. See Agriculture Improvement Act of

2018, Pub. L. No. 115-334, §§ 10113, 12619, 132 Stat. 4490, 4908, 5018 (codified

at 7 U.S.C. §§ 1639o–1639s, 21 U.S.C. § 802). Luckett asserts that the smell of

hemp is indistinguishable from the smell of marijuana, and, since he claims

possession of hemp is legal under federal law, officers cannot assume the smell

they detected was marijuana, which is illegal to possess, rather than hemp, which

is legal to possess.

         There are several problems with Luckett’s argument. First, there is no

evidence in the record that the smell of hemp is indistinguishable from the smell of

marijuana, so the entire premise upon which Luckett’s argument is based has no

factual support in the record. Second, Luckett cites no legal authority in support
                                          6


of his claim that the alleged federal legalization of hemp negates the authority that

allows Iowa law enforcement to search a vehicle after detecting the smell of

marijuana. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in support

of an issue may be deemed waiver of that issue.”). Finally, even if we assume

hemp has been legalized and the smell of hemp is indistinguishable from the smell

of marijuana, it does not help Luckett. Possessing marijuana is currently illegal in

Iowa. Iowa Code § 124.401(5). Therefore, the smell of marijuana coming from

the vehicle provided probable cause to believe there was marijuana in the vehicle.

Even if that same smell could have come from hemp, a potentially innocent

explanation does not undermine probable cause of an unlawful explanation. See

State v. Tipton, 897 N.W.2d 653, 687 (Iowa 2017) (“While there might conceivably

be innocent explanations, probable cause does not require certainty.”). The smell

of marijuana coming from Luckett’s vehicle established probable cause to believe

there was marijuana in the vehicle, which justified a search of the vehicle.

Eubanks, 355 N.W.2d at 59. Accordingly, we reject Luckett’s challenge to the

search.

       In summary, both the stop of Luckett and the subsequent search of his

vehicle were within constitutional limits. As a result, we affirm the district court’s

order denying his motion seeking to suppress evidence.

       AFFIRMED.